 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FELICIA CLARK,                                     No. 2:15-cv-1211 JAM DB PS
12                        Plaintiff,
13            v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                        Defendants.
16

17          Plaintiff is proceeding in this action pro se. This matter was, therefore, referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On August 21,

19   2018, defendants noticed a motion for summary judgment for hearing before the undersigned on

20   October 5, 2018. (ECF No. 60.) Pursuant to Local Rule 230(c) plaintiff was to file opposition or

21   a statement of non-opposition to defendants’ motion “not less than fourteen (14) days preceding

22   the noticed . . . hearing date.” Plaintiff, however, has failed to file a timely opposition or

23   statement of non-opposition.

24          The failure of a party to comply with the Local Rules or any order of the court “may be

25   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

26   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or

27   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and

28   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

                                                         1
 1   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.

 2           In light of plaintiff’s pro se status, and in the interests of justice, the court will provide

 3   plaintiff with an opportunity to show good cause for plaintiff’s conduct along with a final

 4   opportunity to oppose defendants’ motion.

 5           Accordingly, IT IS HEREBY ORDERED that:

 6           1. Plaintiff show cause in writing within fourteen days of the date of this order as to why

 7   this case should not be dismissed for lack of prosecution1;

 8           2. The October 5, 2018 hearing of defendants’ motion for summary judgment (ECF No.

 9   60) is continued to Friday, November 2, 2018, at 10:00 a.m., at the United States District Court,

10   501 I Street, Sacramento, California, in Courtroom No. 27, before the undersigned;

11           3. On or before October 19, 2018, plaintiff shall file a statement of opposition or non-

12   opposition to defendants’ motion for summary judgment; and

13           4. Plaintiff is cautioned that the failure to timely comply with this order may result in a

14   recommendation that this case be dismissed.

15   Dated: October 2, 2018

16

17

18

19

20
21

22   DLB:6
     DB\orders\orders.pro se\clark1211.osc.cont.hrg
23

24

25

26
     1
27     Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                          2
